Citation Nr: 0102546	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  97-01 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified active military service from March 
1992 to February 1995.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, denying the benefits sought.  In 
March 1998, the Board remanded these issues to the RO for 
additional development.  

On remand, in September 2000, the RO awarded service 
connection for a duodenal ulcer and assigned a 10 percent 
rate effective February 1995.  The record does not contain a 
notice of disagreement as to the rating or the effective date 
assigned, and thus, such matters are not in appellate status 
at this time.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In that regard, the Board observes that on November 7, 2000, 
several days before the enactment of the Veterans Claims 
Assistance Act of 2000, the RO issued a rating decision that 
denied service connection for a left hand disorder as 
secondary to the service-connected degenerative joint disease 
of the right ankle on the basis that the claim was not well-
grounded.  Since the veteran has not filed a notice of 
disagreement to that adverse decision, the Board has no 
authority to proceed to a decision.  See In re Fee Agreement 
of Cox, 10 Vet. App. 361, 374 (1997).  That notwithstanding, 
the veteran and his representative are hereby advised that 
said claim may be readjudicated, upon the veteran's request, 
in accordance with the Veterans Claims Assistance Act of 
2000.  Therefore, this matter is referred to the RO for 
appropriate action.

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103A).  To 
the same extent, regulations also provide that if further 
evidence or clarification of the evidence is essential for a 
proper appellate decision, the case shall be remanded to the 
agency of original jurisdiction specifying the action to be 
undertaken.  See 38 C.F.R. § 19.9 (2000).  

The report of the March 1992 enlistment examination is silent 
as regards a knee or back disorder.  In pertinent part, the 
available service medical records reveal the veteran was 
evaluated on several occasions in April and May 1992 for 
peripatellar left knee pain following a fall.  The diagnoses 
were left patellofemoral syndrome, left knee strain, and 
chronic bursitis of the left knee.  An undated report reveals 
left knee pain after prolonged standing and marching with no 
prior history of knee injuries.  A separate May 1992 entry 
reflects left knee strain resolving.  A late May 1992 entry 
reflects that the veteran was evaluated for what was 
described as an improving low back strain with no prior 
history of trauma or back problems.  The veteran reported 
that he fell in a ladder well that year.  The diagnosis was 
low back strain.  In March 1993, the veteran was treated for 
complaints of pain in the lower lumbar area of the back.  The 
assessment was muscle strain.  

During the May 1995 VA orthopedic examination, the veteran 
reported having been told that he had water on the knees.  He 
thought "they" told him he had a spur.  He reported 
experiencing pain under both kneecaps when he climbed stairs 
and swelling.  The orthopedic physical examination and 
pertinent studies were normal as to the low back and knees; 
the x-ray studies showed no evidence of recent or old 
trauma/fracture.  The diagnoses included lumbosacral spine 
pain, etiology undetermined; and pain in both knees, etiology 
undetermined.  

Paragraph number 1 of the March 1998 Board remand instructed 
the RO to schedule an orthopedic VA examination to determine 
the current status of the veteran's low back disorder (to 
include low back strain), and left knee disorder (to include 
left ankle sprain, left patellofemoral syndrome, and chronic 
bursitis of the left knee).  The report of the May 1998 VA 
orthopedic examination reflects the following diagnoses 
"pending x-rays": pain of the lumbosacral spine, no 
objective findings and pain of the left knee, no objective 
findings.  A review of the claims file does not include x-
rays of the lumbosacral spine or left knee.  If the report of 
examination is inadequate as a basis for the required 
consideration of service connection and evaluation, a 
supplementary report may be requested.  See 38 C.F.R. § 4.70 
(2000).  Therefore, a remand is warranted for further medical 
inquiry before a decision is rendered.

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his back and 
left ankle conditions.  After securing 
any necessary authorizations, the RO 
should request copies of all indicated 
records which have not been previously 
secured and associate them with the 
claims folder.  If the RO cannot obtain 
any of the medical records indicated by 
the veteran, it should follow the proper 
procedures under the Veterans Claims 
Assistance Act.

2.  The RO should seek to obtain the VA 
reports of x-rays of the lumbosacral 
spine and left knee, if available, which 
were referenced as "pending" in the VA 
examination report, dated May 1998.  If 
available, these x-ray reports should be 
associated with the claims folder.

3.  If the VA x-ray reports referenced in 
paragraph number 2 are available, the RO 
should refer the veteran's claims folder 
to an appropriate specialist, preferably 
the VA examiner who conducted the May 
1998 orthopedic examination-if possible.  
The examiner is requested to review the 
May 1998 VA examination report and x-ray 
studies of the lumbosacral spine and left 
knee, and to comment on the final 
diagnoses or diagnostic classifications 
of any low back and left knee disorder(s) 
present.  Then, based on a review of the 
claims file (i.e., the service medical 
records and VA examinations dated in May 
1995 and May 1998), the examiner is asked 
to provide an opinion as to whether it is 
as least as likely as not that any 
current low back disorder (to include low 
back strain) and left knee disorder (to 
include left ankle sprain, left 
patellofemoral syndrome, and chronic 
bursitis of the left knee) are causally 
related to any symptomatology that was 
present in service or to any incident or 
event in service.  Any and all opinions 
expressed must be based on the evidence 
in the claims file.  If for any reason 
the examiner is unable to provide a 
complete opinion, he should provide an 
explanation.

4.  If the "pending" VA x-ray 
examinations of the lumbosacral spine and 
left knee were not accomplished in 
connection with the May 1998 VA 
orthopedic examination and are not 
available, the RO should schedule the 
veteran for a VA orthopedic examination.  
All studies and tests, including x-rays 
of the lumbosacral spine and left knee, 
deemed necessary should be accomplished, 
and the clinical manifestations should be 
reported in detail.  The claims folder, 
including any additional evidence 
obtained by the RO, and a copy of this 
remand must be made available to the 
physician for review during the course of 
the examinations.  The examiner's 
attention should be directed to paragraph 
number 3 of this remand, and he or she is 
asked to address the each of the medical 
questions contained therein.  Any and all 
opinions expressed must be based on the 
evidence in the claims file.  If for any 
reason the examiner is unable to provide 
a complete opinion, he should provide an 
explanation.  

5. The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

7.  Thereafter, the RO should 
readjudicate the claims of service 
connection for a low back and left knee 
disorder.  If the determinations remain 
adverse to the veteran, the RO should 
then furnish the veteran and his 
representative a supplemental statement 
of the case containing notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




